DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the findings and recommendations of the hearing committee and the disciplinary board, and upon consideration of the evidence, briefs of the parties, record and oral argument, it is the decision of this court that the recommendation of the ad hoc disciplinary board be adopted.
Accordingly, it is ordered that James T. Hill be suspended from the practice of law for a period of six months from the date of finality of this decision. All costs of these proceedings are cast against respondent.